Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s comment
In claim 1, “a pressure element... received in the receiving pocket and which holds a plurality of extraction surfaces of the PTC heating element abutted against oppositely disposed inner surfaces of the receiving pocket” (Exr’s emphasis), the insulating layer 36 contacting one inner surface 38 of the receiving pocket 12 is understood to be one heat extraction surface of the PTC heating element 28, and the pressure element 16 side facing the opposed inner surface 38 of the receiving pocket 12 is understood to be another heat extraction surface of the PTC heating element 28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/14/2022